Title: To John Adams from Committee of Citizens Boston, 1 March 1818
From: Boston, Committee of Citizens
To: Adams, John


				
					Sir,
					Quincy, 1, March, 1818
				
				Being deputed by  a numerous body of our fellow citizens of Boston, we have to request that  you would permit a Marble bust of you to be executed by an able artist now resident in that Town to be placed in Faneueil HallIn thus soliciting your assent to this tribute of our high respect and veneration we are particularly influenced by a desire of transmitting to our children the features of the man whose patriotic energies were so strenuously exerted for the independance and happiness of our common country: And that future ages while contemplating the object, may recall the virtues, patriotism and courage of one of the founders and statesmen of the American republics.
				
					
				
				
			